Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 24-43 are pending in this office action.

Specification
The disclosure is objected to because of the following informalities: the PRIORITY CLAIM section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,106,793. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method of disarming malicious code in protected content in a computer system having a processor, the method comprising: receiving, by the processor, a protected file; receiving, by the processor, a credential for accessing the protected file; accessing, by the processor, a content of the protected file based on the credential; modifying, by the processor, at least a portion of digital values of the content, wherein the modifying disables any malicious code included in the content without intentionally altering non-malicious functionality of the received input file, and wherein the modified file is substantially similar to the protected file; and enabling access to the modified file. The patent further claims a password-protected file and the enabling is based on the credential for accessing the password-protected input file.  It would have been obvious to use a password-protected file to keep the file more secure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarov (U.S. Patent Pub. No. 2011/0083181) in view of Joshi et al. (U.S. Patent Pub. No. 2005/0149726).

Regarding claims 24, 42, and 43, Nazarov teaches a method of disarming malicious code in protected content in a computer system having a processor, the method comprising: receiving, by the processor, a protected file (fig. 4, ref. num 402); requesting, by the processor, a credential for accessing the protected file, wherein the credential is associated with an intended recipient of the protected file (fig. 4, ref. num 404); accessing, by the processor, a content of the protected file based on the credential (paragraph 0045).
Nazarov does not teach creating, by the processor, a modified file to disarm malicious aspect of the content of the protected file without intentionally altering any non-malicious functionality, wherein the modified file is substantially similar to the protected file or enabling access to the modified file.
Joshi et al. teaches creating, by the processor, a modified file to disarm malicious aspect of the content of the protected file without intentionally altering any non-malicious functionality, wherein the modified file is substantially similar to the protected file (paragraph 0060, 0093, and claim 14) and enabling access to the modified file (paragraph 0095).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine modifying the values of the content, as taught by Joshi et al., with the method of Nazarov.  It would have been obvious for such modifications because modifying the malicious content helps render the content benign so a user can safely use the content (see claim 14 of Joshi et al.).

Regarding claim 25, Nazarov teaches further comprising protecting, by the processor, the modified file based on the credential (paragraph 0050).

Regarding claim 26, Nazarov teaches wherein protecting the modified file includes password-protecting the modified file based on a password for accessing the content of the protected file (paragraph 0050).

Regarding claim 27, Nazarov teaches further comprising receiving, by the processor, the credential from the intended recipient (paragraph 0046).

Regarding claim 28, Nazarov teaches wherein the credential from the intended recipient is a password for accessing the content of the protected file (paragraph 0050).

Regarding claim 29, Nazarov teaches further comprising providing, by the processor, a notification to the intended recipient that the modified file includes a modified content (paragraph 0050).

Regarding claim 30, Nazarov as modified by Joshi et al. teaches wherein the notification is included in content of the modified file (see paragraph 0093 of Joshi et al.).

Regarding claim 31, Nazarov as modified by Joshi et al. teaches wherein the notification is included in a communication associated with the modified file (see paragraph 0078 of Joshi et al.).

Regarding claim 32, Nazarov teaches wherein the communication is an electronic message including the modified file attached thereto (paragraph 0047).

Regarding claim 33, Nazarov teaches wherein the protected file is encrypted (paragraph 0045).

Regarding claim 34, Nazarov teaches wherein the credential from the intended recipient is a password for decrypting the protected file (paragraph 0045).

Regarding claim 35, Nazarov teaches wherein the credential associated with the intended recipient is a password that provides a basis for which a decryption key may be derived (paragraph 0045).

Regarding claim 36, Nazarov teaches further comprising determining, by the processor, that the protected file is encrypted (paragraph 0045).

Regarding claim 37, Nazarov teaches further comprising encrypting, by the processor, the modified file based on the credential (paragraph 0045).

Regarding claim 38, Nazarov  as modified by Joshi et al. teaches further comprising creating, by the processor, a digital signature associated with the modified file (see paragraph 0091 of Joshi et al.).
Regarding claim 39, Nazarov as modified by Joshi et al. teaches further comprising storing, by the processor, the protected file in a dedicated storage area of the computer system (see paragraph 0074 of Joshi et al.).

Regarding claim 40, Nazarov as modified by Joshi et al. teaches further comprising enabling, by the processor, access to the content of the protected file by the intended recipient according to a policy of the computer system (see paragraph 0095 of Joshi et al.).

Regarding claim 41, Nazarov as modified by Joshi et al. teaches wherein the modified file is disarmed, by the processor, without first detecting malicious aspect of the content of the protected file (see paragraph 0060 of Joshi et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433